Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the Amendments and Remarks filed in the U.S. on 10/19/2022.  Claims 1, 2, 4-12, and 14-19, and 21 are pending in the case. Claims 1, 12, and 19 are written in independent form. Claims 3, 13 and 20 have been cancelled. Claim 21 is new.
Applicant’s amendments and remarks filed on 10/19/2022 have been fully considered but upon further search and consideration were not found to overcome the previously cited prior art. Accordingly, THIS ACTION IS MADE FINAL.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-12, 14-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al. (U.S. Pre-Grant Publication No. 2018/0239500, hereinafter referred to as Allen), and further in view of Xia et al. (U.S. Pre-Grant Publication No. 2020/0310600, hereinafter referred to as Xia), Warr et al. (U.S. Patent No. 10,575,123, hereinafter referred to as Warr), and Mandyam et al. (U.S. Pre-Grant Publication No. 2012/0150645, hereinafter referred to as Mandyam).

Regarding Claim 1
Allen teaches a computer platform, comprising:
a digital display system comprising a display device and a controller, wherein the digital display system is located in a specific geographic area and includes automated teller machines;
Allen teaches “video display device for providing textual, audiovisual, and/or graphical output (Para. [0098]) where “memory 112 may have, store, and/or include an interface customization/generation module 112g” which “may store instructions and/or data that may cause or enable the dynamic interface customization and generation computing platform 110 to generate one or more customized user interfaces based on the predicted features of functions to access, enabled feature or functions, disabled features or functions, and the like” (Para. [0047]). Allen further teaches an example of the system being an Automated Teller Machine (ATM) that “a user may visit…every other Friday (e.g., payroll Fridays) at 5:30p.m. to make a withdrawal” (Para. [0023]) thereby teaching the digital display system being located in a specific geographic area.
Allen further teaches an example of the system being an Automated Teller Machine (ATM) that “a user may visit…every other Friday (e.g., payroll Fridays) at 5:30p.m. to make a withdrawal” (Para. [0023]) thereby teaching the digital display system as an automated teller machine and not a user’s smartphone.
at least one processor (Para. [0038]);
a communication interface communicatively coupled to the at least one processor (Para. [0038]); and
memory storing a rule mapping table and further storing computer-readable instructions that, when executed by the at least one processor, cause the computing platform to (Para. [0038]):
Allen teaches storing a rule mapping table by teaching “one or more machine learning datasets may be generated based on data from various sources including historical data associated with previous user interaction or activity within a system, user activity in systems external to the entity implementing the system, frequency of particular activity taken, sequences of actions, and the like” (Para. [0005]) and using the machine learning engine 112d (Para. [0042]), the machine learning being used to analyze activity by a user and match the activity to a corresponding set of features and display layouts (Paras. [0067]-[0072]).
retrieving a measure of the specific geographic area of the digital display system;
Allen teaches retrieving a measure of a “given area” for a given user in order to determine “past behavior of other users in the same area as the given user’s location (or the service location)” (Col.  & Col. 4 Line 40 – Col. 5 Line 23) thereby teaching retrieving a measure of the specific geographic area of the digital display system that a user is interacting with.
retrieve a measure of online user activity trending;
Allen teaches retrieving a measure of a user’s online activity trending by retrieving data related to the user’s “previous internet history, internal system history, or the like” (Para. [0085]).
determine search keyword based on the measure of online user activity
Allen teaches “one or more machine learning datasets may be used to identify other content, websites, or the like, that may be of interest to the user based on previous internet history, internal system history, or the like” and “in generating the user interface, the interface 800 may include the identified function likely to be access by the user, as well as additional content and/or links to websites that might also be of interest to the user” (Para. [0085]).  Allen further teaches “the machine learning datasets 112e may include data linking a particular user’s internet history or search habits to particular times, dates, geographic locations, and the like” (Para. [0044]). Therefore, Allen teaches determining search keywords likely to be accessed by a user based on “search habits for particular times, dates, geographic locations, and the like” based on the measure of online user activity
match, by the at least one processor, the search keyword with a corresponding content for the specific geographic area using the rules mapping table;
Allen teaches “one or more machine learning datasets may be generated based on data from various sources including historical data associated with previous user interaction or activity within a system, user activity in systems external to the entity implementing the system, frequency of particular activity taken, sequences of actions, and the like” (Para. [0005]) and using the machine learning engine 112d (Para. [0042]), the machine learning being used to analyze activity by a user and match the activity to a corresponding set of features and display layouts (Paras. [0067]-[0072]).
Allen further teaches “the machine learning datasets 112e may include data linking a particular user’s internet history or search habits to particular times, dates, geographic locations, and the like” (Para. [0044]).
wherein the corresponding content is determined based on aggregated profiles of a plurality of user devices in the specific geographic area;
Allen teaches “internal data capture computer system 140 may be configured to monitor, collect, store and/or transmit data related to processed events, transactions, or other actions taken by one or more users” including “data associated with one or more users accessing one or more systems” which “may include times and dates of access to one or more systems…, one or more features of functions selected by the user, geographic location of the user when accessing one or more particular functions, and the like” (Para. [0032]). Allen further teaches measuring activity “against similar activity” in a geographic area, such as Silicon Valley, “to detect higher than ‘normal’ volume or a trend to a higher than normal volume” (Para. [0031]).  Therefore, Allen teaches the collected data about activity and interests for multiple users being aggregated for multiple user devices in a specific geographic area.
send, via the communication interface to the digital display system, a pointer to the corresponding content, wherein the pointer is to a memory address in the display content storage unit;
Allen teaches sending a pointer to corresponding features in memory to be enabled and display the customized user interface by teaching first generating the customized user interface with enabled features and then actually displaying the customized user interface based on the stored features (Paras. [0072]-[0074]).
cause the controller of the digital display system to retrieve a graphics display content stored at the memory address in the display content storage unit; and
Allen teaches “video display device for providing textual, audiovisual, and/or graphical output (Para. [0098]) where “memory 112 may have, store, and/or include an interface customization/generation module 112g” which “may store instructions and/or data that may cause or enable the dynamic interface customization and generation computing platform 110 to generate one or more customized user interfaces based on the predicted features of functions to access, enabled feature or functions, disabled features or functions, and the like” (Para. [0047]).
display, by the controller, on the display device, the graphics display content for all users in the geographic area to view; and
Allen teaches displaying the customized user interface based on the stored features (Paras. [0072]-[0074]) where the system “may be an ATM or other self-service kiosk” (Para. [0031]).  As discussed during the interview with Applicant’s representative on October 18, 2022, an ATM display is understood as being a display that all users in a geographic area can view because ATMs are generally in public locations such as shopping malls, convenience stores, outside banks, or free-standing, and all a person within the geographic area needs to do is walk within the vicinity of the screen to see the display.
transmit, to the digital display system, an instruction causing the digital display system to pre-stage transactions at the digital display system.
Allen teaches “the feature prediction module 112f may process the received content stream to extract information identifying the user, a particular system being accessed (e.g., an online banking system, an ATM or other self-service kiosk, or the like), time and date information associated with the access or requested access, and the like, and may predict (e.g., based on one or more machine learning datasets) one or more functions or features that may be useful to the user during the current session in which the user is accessing the device” and “the feature prediction module 112f may enable access to the predicted function” (Para. [0046]). Allen further teaches “the generated customized user interface may be transmitted to the first system” (Para. [0048]) and “a particular interface, or interface arrangement, that has been customized for a user via an online banking application may also be presented to the user upon attempting to access an ATM” (Para. [0092]).  Therefore, Allen teaches transmitting to the ATM instructions causing the digital display of the ATM to pre-stage ATM transaction functions predicted as possibly being useful to the user.


Allen explicitly teaches all of the elements as recited above except:
retrieve a measure, by an entity operating a ride-sharing or auto-sharing smartphone application, of online user activity trending;
retrieve a measure of online user activity trending in the specific geographic area; and
determine a trending search keyword of an event venue based on the measure of online user activity;
wherein the event venue is located remotely from the digital display system;
the rules mapping table associates the trending search keyword of the event venue with the corresponding content;

However, in the related field of endeavor of generating displays based on user information, Warr teaches:
retrieve a measure, by an entity operating a ride-sharing or auto-sharing smartphone application, of online user activity trending;
Warr teaches detecting one or more triggers to determine whether to cause a notification(s) to be presented to a user where “for instance, the application content can suggest items or entities that are popular with users of the network-based service in the area in which the user 197 is located” (Col. 13 Lines 15-42).

Thus, it would have been obvious to one of ordinary skill in the art, having the teachings of Warr and Allen at the time that the claimed invention was effectively filed, to have combined the suggestion of popular items or entities in a geographic area, as taught by Warr, with the systems and methods for generating dynamically created user interface for users based on machine learning, as taught by Allen.
One would have been motivated to make such combination because Warr teaches the contextual notification as being “interactive for the user to cause a request user interface to be presented that is aimed at streamlining the user experience in submitting service requests (e.g., by pre-selecting items for the user)” which “enables the user application to better utilize the limited display real estate…and enables the user to avoid scrolling through numerous menus” (Col. 6 Lines 51-61) and Allen teaches using a display system with limited display real estate, such as an ATM.


Allen and Warr explicitly teach all of the elements as recited above except:
retrieve a measure of online user activity trending in the specific geographic area; and
determine a trending search keyword of an event venue based on the measure of online user activity;
wherein the event venue is located remotely from the digital display system;
the rules mapping table associates the trending search keyword of the event venue with the corresponding content;

However, in the related field of endeavor of dynamically generated displays, Xia teaches:
retrieve a measure of online user activity trending in the specific geographic area;
Xia teaches displaying a “dynamic information area…configured to display dynamic information recommended by the electronic device for a user, such as popular news [and] popular products” (Para. [0049]) thereby teaching retrieving a measure of online user activity trending that indicates popular news and/or popular products.

Thus, it would have been obvious to one of ordinary skill in the art, having the teachings of Xia, Warr, and Allen at the time that the claimed invention was effectively filed, to have combined the recommendation of popular content in a dynamic information area, as taught by Xia, with the suggestion of popular items or entities in a geographic area, as taught by Warr, and  the systems and methods for generating dynamically created user interface for users based on machine learning, as taught by Allen.
One would have been motivated to make such combination because Allen teaches the dynamically generated user interface “may include…additional content and/or links to websites that might also be of interest to the user” (Para. [0085]) and Xia teaches displaying “dynamic information recommended by the electronic device for a user, such as popular news [and] popular products” (Para. [0049]) and it would have been obvious to a person having ordinary skill in the art that displaying the types of recommended information for a user, as described in Xia, as part of the inclusion of additional content “that might also be of interest to the user”, as described in Allen, would create a more dynamic interface capable of providing a wider array additional content that might be of interest to the user.


Allen, Warr, and Xia explicitly teach all of the elements as recited above except:
determine a trending search keyword of an event venue based on the measure of online user activity;
wherein the event venue is located remotely from the digital display system;
the rules mapping table associates the trending search keyword of the event venue with the corresponding content;

However, in the related field of endeavor of generating displays based on user information, Mandyam teaches:
determine a trending search keyword of an event venue based on the measure of online user activity;
Mandyam teaches collecting data relating to consumer information gathering, such as key word searching from computing devices and using user search data to determine “consumer information gathering, such as accessing activity, volume or trend” (Para. [0036]).  Therefore, Mandyam teaches determining trending search keywords for an event venue that are trending in the user search activity.
wherein the event venue is located remotely from the digital display system;
Mandyam further teaches identifying “a geographic location for the target market by…zip code…[or]may select a particular venue, e.g., a stadium or arena, and some surrounding region, such as within five miles or within ten miles, or within so many minutes of travel, e.g., by automobile, or within walking distance, etc.” (Para. [0019]) thereby teaching the targeted display system being located remotely from an event venue.
the rules mapping table associates the trending search keyword of the event venue with the corresponding content;
Mandyam teaches a real time user activity-driven targeted display advertising system that gathers online consumer information, analyzes the consumer information to determine consumer interest trends, and utilizing the consumer interest trend to define a target advertising market to display targeted display to the target advertising market (Abstract).
Mandyam teaches collecting data relating to consumer information gathering, such as key word searching from computing devices and using user search data to determine “consumer information gathering, such as accessing activity, volume or trend” and associating the key word searching from computing devices of an event venue, such as in the area of the HP Arena, with corresponding content for display to a user (Para. [0036]). 
Mandyam further teaches identifying “a geographic location for the target market by…zip code” (Para. [0019]) and “the accessing activity defining consumer interest may also be analyzed by geographic area, specific venue, specific time, as noted above” (Para. [0030]) “to determine a consumer information seeking volume or trend, such as, a high number of users…or at least a number of users that is above ‘normal,’ however normal may be defined, for the given definable target market, e.g., geographically, in a definable area in and around the HP Arena in San Jose, have been looking for sushi restaurants, over some definable prior time period, e.g., since the Sharks game ended fifteen minutes ago” (Para. [0031]).
Therefore, Mandyam teaches identifying, based on a mapping of collected features, trending search key words, such as sushi restaurants, corresponding to an event venue, HP Arena, which corresponds to a geographic area and zip code and corresponding content for display to targeted users to which the corresponding content is deemed relevant.

Thus, it would have been obvious to one of ordinary skill in the art, having the teachings of Mandyam, Xia, Warr, and Allen at the time that the claimed invention was effectively filed, to have combined the analysis of real-time user activity, as taught by Mandyam, with the recommendation of popular content in a dynamic information area, as taught by Xia, the suggestion of popular items or entities in a geographic area, as taught by Warr, and the systems and methods for generating dynamically created user interface for users based on machine learning, as taught by Allen.
One would have been motivated to make such combination because Mandyam teaches exploiting “the indication of consumer interest within the defined target advertising market” (Para. [0035]) in order to target users with displays reflecting real-time user activity and it would have been obvious to a person having ordinary skill in the art that providing more current additional content in the display taught by Allen would improve the likelihood that the content would be of interest to the user viewing the content in real time.

Regarding Claim 2
Allen, Warr, Xia, and Mandyam further teach:
wherein the measure of online user activity trending is retrieved from an online search analytics database.
Xia teaches displaying a “dynamic information area…configured to display dynamic information recommended by the electronic device for a user, such as popular news [and] popular products” (Para. [0049]) thereby teaching retrieving trending news and products form an online search analytics database related to news and/or products.

Regarding Claim 4
Allen, Warr, Xia, and Mandyam further teach:
wherein the match step further comprises matching the corresponding content to a plurality of online user activities.
Allen teaches one or more machine learning datasets may be generated based on data from various sources including historical data associated with previous user interaction or activity within a system, user activity in systems external to the entity implementing the system, frequency of particular activity taken, sequences of actions, and the like” (Para. [0005]) and using the machine learning engine 112d (Para. [0042]), the machine learning being used to analyze activity by a user and match the activity to a corresponding set of features and display layouts (Paras. [0067]-[0072]). Therefore Allen teaches a loose matching of the plurality of online user activity to the features and layout to be displayed.

Regarding Claim 5
Allen, Warr, Xia, and Mandyam further teach:
wherein the plurality of online user activities comprises activity originating from a smarthome device operated in the specific geographic area.
Allen teaches collecting user activity which “may include particular websites visited, types of websites visited, time, date, or the like, of visits to particular sites, functions or features accessed from particular sites, geographic location when accessing one or more sites, and the like” (Para. [0033]) where user activity is collected from devices that “may, in some instances, be and/or include server computers, desktop computers, laptop computers, tablet computers, smart phones, or the like” (Para. [0035]) thereby teaching smart home devices in the form of at least tablet computers and smart phones.

Regarding Claim 6
Allen, Warr, Xia, and Mandyam further teach:
wherein the plurality of online user activities comprises activity originating from an augmented reality headset operated in the specific geographic area.
Warr teaches a user computing device may be virtual reality (VR) or augmented reality (AR) headsets (Col. 6 Lines 40-48) thereby teaching, in combination with Allen and Xia, collecting user data from user devices including VR or AR headsets.

Regarding Claim 7
Allen, Warr, Xia, and Mandyam further teach:
wherein the plurality of online user activity comprises activity originating from a user’s smartphone operated in the specific geographic area.
Allen teaches “external data collection computer system 160 may be configured to monitor, collect, store and/or transmit data related to events, transactions, or the like, occurring at systems external to the entity” where “the data collected may include particular websites visited, types of websites visited, time, date, or the like, of visits to particular sites, functions or features accessed from particular sites, geographic location when accessing one or more sites, and the like” (Para. [0033]).  Allen further teaches that local and remote computing devices may be smart phones (Para. [0035]), thereby teaching activity originating from a user’s smartphone operated in the geographic area.

Regarding Claim 8
Allen, Warr, Xia, and Mandyam further teach:
wherein the rules mapping table comprises a neural network.
Allen teaches using artificial neural network algorithms for machine learning engine to map the user activity data to a customized display of features (Para. [0042])

Regarding Claim 9
Allen, Warr, Xia, and Mandyam further teach:
wherein the digital display system does not comprise a user’s smartphone.
Allen further teaches an example of the system being an Automated Teller Machine (ATM) that “a user may visit…every other Friday (e.g., payroll Fridays) at 5:30p.m. to make a withdrawal” (Para. [0023]) thereby teaching the digital display system as an automated teller machine and not a user’s smarthpone.

Regarding Claim 10
Allen, Warr, Xia, and Mandyam further teach:
wherein the rules mapping table comprises an entry, and wherein the entry identifies the trending search keyword of the event venue and a geographic area by zip code.
Mandyam teaches a real time user activity-driven targeted display advertising system that gathers online consumer information, analyzes the consumer information to determine consumer interest trends, and utilizing the consumer interest trend to define a target advertising market to display targeted display to the target advertising market (Abstract).  Mandyam further teaches “granularity of location of the defined target market 30 can be selected and adjusted” using “a geographic location for the target market by…zip code” (Para. [0019]) and “the accessing activity defining consumer interest may also be analyzed by geographic area, specific venue, specific time, as noted above” (Para. [0030]) “to determine a consumer information seeking volume or trend, such as, a high number of users…or at least a number of users that is above ‘normal,’ however normal may be defined, for the given definable target market, e.g., geographically, in a definable area in and around the HP Arena in San Jose, have been looking for sushi restaurants, over some definable prior time period, e.g., since the Sharks game ended fifteen minutes ago” (Para. [0031]).
Therefore, Mandyam teaches identifying trending search key words mapped to a specific zip code that an event venue is in and using the trending search key words for the specific zip code to provide likely interesting content, related to the trending search key words, to users.

Regarding Claim 11
Allen, Warr, Xia, and Mandyam further teach:
wherein the graphics display content comprises educational training materials stored in the display content storage unit at the memory address corresponding to the pointer.
Allen teaches “the machine learning datasets may be generated based on historical data (e.g., historical use data), training data (e.g., known patterns of selection, or the like), internal system data (e.g., historical use of internal systems, functions or features selected, patterns of selections, and the like), external system data (e.g., historical use of external systems or sites, patterns of sequences of selection, types of websites visited, and the like), and the like” (Para. [0067]) where Dynamic Interface Customization And Generation Computing Platform 110 comprises the processors and memory for machine learning datasets 112e, machine learning engine 112d, and historical information database 112c (Fig. 1B), thus teaching educational training materials stored in the system’s content storage unit

Regarding Claim 12
All of the limitations herein are similar to some or all of the limitations of Claim 1.

Regarding Claim 14
All of the limitations herein are similar to some or all of the limitations of Claim 5.

Regarding Claim 15
All of the limitations herein are similar to some or all of the limitations of Claim 6.

Regarding Claim 16
All of the limitations herein are similar to some or all of the limitations of Claim 8.

Regarding Claim 17
All of the limitations herein are similar to some or all of the limitations of Claim 10.

Regarding Claim 18
All of the limitations herein are similar to some or all of the limitations of Claim 11.

Regarding Claim 19
All of the limitations herein are similar to some or all of the limitations of Claim 1.

Allen, Warr, Xia, and Mandyam further teach:
one or more non-transitory computer-readable media (Allen – Para. [0095]) storing instructions that, when executed by a computing platform comprising at least one processor, a communication interface, a memory, and a digital display system, cause the computing platform to perform steps (Allen – Para. [0038]).

Regarding Claim 21
Allen, Warr, Xia, and Mandyam further teach:
wherein the corresponding content is further determined based on characteristics of a financial center at which the digital display system is located.
Allen teaches a user requesting access to an ATM and transmitting a content stream of data “associated with an identity of the user accessing the system, time, date, day of week, day of month, or the like, associated with the attempted access” to a dynamic interface customization and generation computing platform 110, the data including “data associated with the system or type of system being accessed” (Para. [0054] & Fig. 2). Allen further teaches “the received content steam may be analyzed” to “generate and display an appropriate customized user interface for the user” (Para. [0055]).  Therefore, Allen teaches identifying corresponding content for the display based in part on data associated with the system, such as an ATM located at a financial center.


Response to Amendment
Applicant’s Amendments, filed on 10/19/2022, are acknowledged and accepted.
As stated above and restated here for convenience, Applicant’s amendments and remarks filed on 10/19/2022 have been fully considered but upon further search and consideration were not found to overcome the previously cited prior art. Accordingly, THIS ACTION IS MADE FINAL.


Response to Arguments
On Page 9 of the Remarks filed on 10/19/2022, Applicant argues that “nothing in Allen, or any of the cited documents, teaches or suggests ‘wherein the corresponding content is determined based on aggregated profiles of a plurality of user devices in the specific geographic area,’ as recited in claim 1”.
Applicant’s argument is not convincing because upon further review of Allen, the reference was found to teach the amendment by teaching “internal data capture computer system 140 may be configured to monitor, collect, store and/or transmit data related to processed events, transactions, or other actions taken by one or more users” including “data associated with one or more users accessing one or more systems” which “may include times and dates of access to one or more systems…, one or more features of functions selected by the user, geographic location of the user when accessing one or more particular functions, and the like” (Para. [0032]). Allen further teaches measuring activity “against similar activity” in a geographic area, such as Silicon Valley, “to detect higher than ‘normal’ volume or a trend to a higher than normal volume” (Para. [0031]).  Therefore, Allen teaches the collected data about activity and interests for multiple users being aggregated for multiple user devices in a specific geographic area.

On Page 9 of the Remarks filed on 10/19/2022, Applicant argues that “nothing in any of the cited documents teaches or suggests, ‘display, by the controller, on the display device, the graphics display content for all users in the geographic area to view,’ as recited in claim 1” and that “while displayed graphics may be viewed by users around the original or accessing user, the displayed content is not displayed for all users in the geographic area to view, as recited”.
Applicant’s argument is not convincing because Allen teaches displaying the customized user interface based on the stored features (Paras. [0072]-[0074]) where the system “may be an ATM or other self-service kiosk” (Para. [0031]).  As discussed during the interview with Applicant’s representative on October 18, 2022, an ATM display is understood as being a display that all users in a geographic area can view because ATMs are generally in public locations such as shopping malls, convenience stores, outside banks, or free-standing, and all a person within the geographic area needs to do is walk within the vicinity of the screen to see the display. It is noted that during the interview, it was also recommended to include language differentiating the present application from the previously cited prior art by clarifying that the present application is directed towards displaying content for all users within viewing distance without the use of a user login to trigger the display. The previously cited prior art appears to be more directed towards a targeted personalized display for a single user using the user’s profile.

On Page 9 of the Remarks filed on 10/19/2022, Applicant argues that “nothing in any of the cited documents teaches or suggests, transmit, to the digital display system, an instruction causing the digital display system to pre-stage transactions at the digital display system.”
Applicant’s argument is not convincing because upon further review, Allen teaches “the feature prediction module 112f may process the received content stream to extract information identifying the user, a particular system being accessed (e.g., an online banking system, an ATM or other self-service kiosk, or the like), time and date information associated with the access or requested access, and the like, and may predict (e.g., based on one or more machine learning datasets) one or more functions or features that may be useful to the user during the current session in which the user is accessing the device” and “the feature prediction module 112f may enable access to the predicted function” (Para. [0046]). Allen further teaches “the generated customized user interface may be transmitted to the first system” (Para. [0048]) and “a particular interface, or interface arrangement, that has been customized for a user via an online banking application may also be presented to the user upon attempting to access an ATM” (Para. [0092]).  Therefore, Allen teaches transmitting to the ATM instructions causing the digital display of the ATM to pre-stage ATM transaction functions predicted as possibly being useful to the user.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hamilton-Dick et al. (U.S. Pre-Grant Publication No. 2014/0201227) teaches tracking trending topics on social media associated with a particular event and identifying relevant images or vides that are associated with the trending topic for display.
Sacco et al. (U.S. Pre-Grant Publication No. 2015/0032754) teaches creating topic neighborhoods and a visualization for related topic neighborhoods in a networked system, and gathering neighborhood information using the identified topic as a search term to search from sources including information related to the topic.
Spivack et al. (U.S. Pre-Grant Publication No. 2014/0040281) teaches a system and method for discovering and ranking trending links about topics by receiving a plurality of messages from a social networking server, identifying a plurality of trending objects from the plurality of messages, generating at least one trending score for each trending object of the trending objects, and presenting a list of the trending objects based on the trending scores.
Flake et al. (U.S. Pre-Grant Publication No. 2015/0149430) teaches web searches toward influencing resultant content to increase relevancy, the resultant content influenced by reconfiguring a query and/or filtering results based on user location and/or context information (e.g., user characteristics/profile, prior interaction/usage, temporal, current events, and third party state/context…).
Aguera y Arcas et al. (U.S. Pre-Grant Publication No. 2012/0084247) teaches using state information about a user to affect the way in which an application or service behaves with respect to the user where inferences about the user are drawn based on user-specific and/or non-user-specific information, the non-user-specific information including bus schedules, movie schedules, maps, etc.
Muske (U.S. Patent No. 10,019,520) teaches a system and process for using artificial intelligence to provide context-relevant search engine results to a user by reversing the search process performed by typical search engines by having experts assess a topic prior to the search and then performing searches based on expert input.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F MAY whose telephone number is (571)272-3195. The examiner can normally be reached Monday-Friday 9:30am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F MAY/Examiner, Art Unit 2154                                                                                                                                                                                                        12/15/2022

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154